PER CURIAM.
*986The lower court concluded that it lacked jurisdiction to address the merits of Appellant's third motion seeking postconviction relief, filed in August 2018, because an appeal of a previously denied motion remains pending. Because the new motion raises three grounds that are unrelated to those presented in the prior motion, the lower court erred in its conclusion. See Siskos v. State , 163 So.3d 739, 740 (Fla. 5th DCA 2015).
Accordingly, we reverse and remand this cause with directions that the lower court address the merits of Appellant's August 2018 motion.
REVERSED AND REMANDED.
ORFINGER, TORPY and GROSSHANS, JJ., concur.